DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8, 11-12, and 23-35 are pending.
Claims 5, 9-10, and 13-22 are cancelled.

Response to Arguments
Applicant asserts, without argument, that “[a]ll rejections are moot by virtue of amendment.”  See Remarks at 6.
Applicant’s assertion has been fully considered but it is not persuasive.  See discussion below

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. (EP 3226801 B1, October 2017) (hereinafter “Conrad”).
Regarding claim 1, Conrad teaches a surgical navigation tracker comprising a frame (comprising, e.g.,16, Fig. 5), a plurality of tracking elements (31, Fig. 1) coupled to the frame and arranged in a fixed geometry relative to one another; and a guard (comprising e.g., 1, 2, Fig. 1) coupled to the frame and spaced apart from the plurality of tracking elements to shield at least two of the plurality of tracking elements from liquid or foreign matter from at least one direction, wherein the guard does not cover any of the plurality of tracking elements.  See, e.g., Figs. 1, 8, and associated text,
Regarding claim 2, Conrad teaches a surgical navigation tracker, wherein the plurality of tracking elements are reflective optical markers.  See, e.g., [0048].
Regarding claims 3, 4, and 11, Conrad teaches a surgical navigation tracker, wherein the guard is a first guard (as noted above) further comprising a plurality of second guards (1, Fig. 1) interposed between the frame and, the plurality of tracking elements, each tracking element having an adjacent second guard (as recited in claim 3); wherein each second guard is configured to shield its adjacent tracking element from a first direction, wherein the direction shielded by the second guards is not the same as the direction is shielded by the first guard, and wherein the second guards do not cover any of the plurality of tracking elements (as recited in claim 4); wherein the guard is configured to shield a tracking element from a plurality of directions (as recited in claim 11).  See, e.g., Fig. 1 See, e.g., [0038], [0039], Fig. 1 and associated text.  
Regarding claim 12, as discussed above, Conrad teaches a surgical system, comprising a tracking unit configured to determine a position of the surgical navigation tracker (as recited in claim 12); 
Regarding claims 27 and 28, as discussed above, Conrad teaches a surgical navigation tracker, comprising: a frame; a plurality of tracking elements coupled to the frame and arranged in a fixed geometry relative to one another; a first guard coupled to the frame and spaced apart from the plurality of tracking elements; a plurality of second guards interposed between the frame and the plurality of tracking elements, each tracking element having an adjacent second guard; wherein neither the first guard nor any of the plurality of second guards covers any of the plurality of tracking elements (as recited in claim 27);  wherein the first guard shields at least two of the plurality of tracking elements from liquid or foreign matter from a first direction, wherein each second guard is configured to shield its adjacent tracking element from liquid or foreign matter from a second direction, and wherein the first direction and the second direction are different (as recited in claim 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 8, 23-26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad.
Regarding claims 6, 7, 8, 23-26, and 29-34, Conrad does not expressly teach the limitations recited in the claims at issue.  However, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to arrive at the recited limitations because Applicant has not disclosed that the recited features provides a particular advantage, is used for a particular purpose, or solves a particular stated problem.  Therefore, it would have been prima facie obvious to modify Conrad to obtain the invention as specified in claims 6, 7, 8, 20, and 21 such that the invention comprises wherein the guard is curved (as recited in claim 6); including a pin for coupling the tracker to the anatomical structure, the guard being disposed between the pin and the tracking elements (as recited in claim 7); further comprising a post extending distally from the frame to couple the tracker to the pin (as recited in claim 8); wherein the guard further comprises a lip (construed as spaces between blisters of cover 1) to direct a flow of the liquid or foreign matter (as recited in claims 23, 29); wherein the first guard is larger than each of the second guards (as recited in claims 24 ); wherein at least one of the first guard or each of the second guards is curved (as recited in claims 25, 30); wherein the first guard is generally rectangular and each of the second guards is round (as recited in claims 26); wherein the second direction is from a frame side of the tracker (as recited in claims 31); further comprising a post extending distally from the frame, a distal end of the post having a pin for coupling the tracker to an anatomical structure, the first guard being disposed between the pin and the plurality of tracking elements (as recited in claims 32); wherein the first direction is from a pin side of the tracker (as recited in claims 33); a surgical system, comprising: a surgical device having an end effector configured to manipulate tissue; a pair of surgical navigation trackers of claim 32, and a tracking unit configured to determine a position of each of the surgical navigation trackers; wherein the end effector contacts the anatomical structure between the pair of surgical navigation trackers (as recited in claims 34); wherein each first guard shields at least two of its corresponding plurality of tracking elements from liquid or foreign matter from a first direction relative to the end effector, and wherein each second guard is configured to shield its adjacent tracking element from liquid or foreign matter from a second direction that is other than the first direction (as recited in claims 35) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Conrad.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792